Order entered November 20, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00850-CV

                  IN THE INTEREST OF C.R.E. AND C.E., CHILDREN

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 1-17-0149

                                          ORDER
       Before the Court is appellant’s November 16, 2018 motion for an extension of time to file

a brief. Appellant requests an extension until after January 1, 2019. This is an accelerated

appeal involving the termination of appellant’s parental rights. Accordingly, we GRANT the

motion TO THE EXTENT that appellant shall file his brief by December 14, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE